EXHIBIT National Executive Office Technical 24007 VenturaBoulevard Systems, Inc. Calabasas,California91302 Tel:(818) 591-0776 Fax:(818) 591-0899 NEWS RELEASE for September 14, 2009 at 7:30 AM EDT Contact: Financial information: Company information: Raffy Lorentzian Aaron Cohen Chief Financial Officer Vice-Chairman of the Board National Technical Systems National Technical Systems 818-591-0776 818-591-0776 NATIONAL TECHNICAL SYSTEMS ANNOUNCES FISCAL 2 CALABASAS, CA (September 14, 2009). National Technical Systems, Inc. (Nasdaq: NTSC) (NTS) today announced results for its fiscal 2010 second quarter and six months ended July 31, 2009. Total revenues for the second quarter decreased 6.2% to $28,736,000, compared to $30,625,000 for the same period in the prior year. Total revenues for the six months ended July 31, 2009 increased 0.4% to $57,428,000, compared to $57,185,000 for the same period in the prior year. Net income from continuing operations for the quarter decreased 16.4% to $852,000 as compared to $1,019,000 for the same period in the prior year with corresponding diluted earnings per share of $0.09 in the current period compared to $0.11 for the same quarter in the prior year. Net income from continuing operations for the six months ended July 31, 2009 decreased 20.6% to $1,392,000 as compared to $1,754,000 for the same period in the prior year with corresponding diluted earnings per share of $0.15 in the current period compared to $0.18 for the same period in the prior year. CEO William C. McGinnis commented, “I’m encouraged by our second quarter results, considering the challenging economic environment.New orders booked on average have increased 10% compared to the same period last year. Aerospace and defense orders continue to show strong growth while offset slightly by a moderate decline in orders in the automotive, power products and telecommunications markets. Backlog remains strong with a 6.6% increase compared to the same period last year. Additional revenues from our acquisition of Elliott Laboratories were $2,145,000 for the six months period in the current year. We believe we are increasing our market share by continuing to invest in additional capabilities and improving our internal processes.” Mr.
